Citation Nr: 1411389	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-49 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer, status post right lung lobectomy, to include as due to asbestos exposure.

2.  Entitlement to service connection for emphysema, to include as due to asbestos exposure.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1977.

With regard to the issues of entitlement to service connection for lung cancer and emphysema, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  With regard to the issue of entitlement to service connection for COPD, this matter comes before the Board on appeal from a January 2010 RO rating decision.  These issues were previously before the Board in February 2012, when they were remanded for additional development.

The Veteran and his spouse testified at a Board hearing in July 2011.  A transcript of that hearing is of record.  In October 2012, the Veteran again requested a Board hearing on the lung disability issues; this request is denied because the Veteran has already had a Board hearing on these issues and has not presented any statement or explanation suggesting a reason for another hearing.

Since a statement of the case was not issued concerning the issues of (1) entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected PTSD, and (2) entitlement to a TDIU, following the Veteran's April 2013 notice of disagreement with the RO's December 2012 determination concerning these claims, remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction (AOJ) receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

An SSOC was last issued in this appeal in September 2012.  Since that time, new evidence was submitted to the RO in support of the appellant's appeal.  The new evidence includes a copy of a single page from ongoing VA treatment reports; the single page includes an October 3, 2012 "ADDENDUM" in which the VA treatment provider discusses: "Given patient's history of asbestos exposure in the Navy, it is possible that his history of lung cancer may be related to the asbestos exposure, as this is a known risk factor for lung cancer."  The submission of this single page from reports of ongoing VA medical consultation strongly suggests that the Veteran has had pertinent consultation with VA medical professionals concerning the lung disability issues on appeal.  The single submitted page is "Page 5" of a set of records that does not appear to be otherwise contained in the claims file, including in Virtual VA or the Veterans Benefits Management System (VBMS).  The above-quoted addendum note is signed October 3, 2012; the most recent VA medical records otherwise available for review at this time are a set that was added to Virtual VA in September 2012.  (The Board notes that in December 2012 the RO additionally added a VA psychiatric examination report to Virtual VA, but this did not include any other update of the Veteran's broader VA medical records.)

Any VA medical records associated with the isolated "Page 5" and lung disability etiology comment submitted from October 2012, in addition to any other pertinent VA medical records since September 22, 2012 (the date of the last update of the VA medical records in the claims-file) are constructively before the Board and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the October 3, 2012 medical note with a comment suggesting a nexus between lung disability and the Veteran's service is considered to have been in the constructive possession of the VA RO on the date upon which it was entered into the Veteran's VA medical records.  The evidence was thus received at the RO on October 3, 2012, which is prior to the RO's recertification of the appeal to the Board on October 12, 2012, and prior to the receipt of the case at the Board on October 15, 2012.

As the crux of the appellant's claim is dependent upon whether there is a nexus between his currently diagnosed lung disabilities and his military service, the new statement from a VA medical professional discussing the possibility of such a link is pertinent to the claim.  Any associated VA medical reports not yet available for review in the appellate record may also be pertinent.  The new pertinent evidence submitted to the RO must be addressed by a new SSOC.  The Board observes that the Veteran's representative sought to waive RO review of the new evidence, as expressed in a February 2014 appellate brief documented in Virtual VA.  However, there is no legal authority for a claimant to waive, or the RO to suspend, the requirement that the RO issue an SSOC in circumstances where the new pertinent evidence was received at the RO prior to the transfer of the case to the Board.  38 C.F.R. § 20.1304(c).

Furthermore, in correspondence dated in April 2013, the Veteran informed VA that he is receiving Social Security Administration (SSA) disability benefits; he attached a copy of an SSA letter confirming that he was entitled to SSA monthly disability benefits beginning in December 2012.  The Veteran reported this information to VA in the context of an appeal for an increased disability rating for PTSD and to establish entitlement to a TDIU.  Significantly, a December 2012 RO rating decision in Virtual VA (addressing PTSD and TDIU rating issues) cites "Social Security Administration records (CD) received November 16, 2012," indicating that the Veteran's records in the custody of the SSA have actually been obtained by the RO and associated with some manner of temporary claims-file.  However, these records are not currently available for review in the appellate record actually before the Board.  Any of the SSA records that are pertinent to the lung disability issues on appeal must be actually available for review and consideration for the Board to engage in appropriately informed appellate review.  The Court has held that since such records could be relevant to adjudication of the Veteran's claim, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The Board also observes that the December 2012 RO rating decision in Virtual VA cites other items, including VA treatment records through "November 9, 2012," that are apparently in existence but are not available for the Board's review in the appellate record at this time.  During the processing of this remand, the RO shall have the opportunity to ensure that the complete claims-file with all pertinent evidence is made available for the Board's review for proper appellate adjudication.

Finally, the RO denied a rating in excess of 50 percent for the Veteran's PTSD and denied entitlement to a TDIU in a December 2012 rating decision (documented in Virtual VA).  In a correspondence dated in April 2013, received within a year of the December 2012 RO denial, the Veteran's representative submitted evidence "[i]n support of appeal for PTSD and individual unemployability."  It appears that the Veteran has thus filed a timely notice of disagreement with the December 2012 RO rating decision regarding the PTSD rating and TDIU.  A statement of the case has not been issued.  Under Manlincon v. West, 12 Vet. App. 238 (1999), the Board must remand this issue to the RO for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the Veteran a statement of the case on the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran should be notified of the necessity to file a timely substantive appeal if he wishes to complete an appeal as to these issues.

2.  The RO should update the set of the Veteran's pertinent VA treatment records in the claims-file from the time of the last such update to the present time.

3.  The RO should take the appropriate steps to ensure that all pertinent evidence is available for the Board's appellate review, including consolidation of any temporary claims-file with the Veteran's primary physical or electronic claims-files such that the Board may review such evidence in its appellate consideration of the case.  The RO should ensure that all pertinent evidence from obtained SSA records and VA medical records is moved from any temporary claims-files and made actually available for the Board's review, as appropriate.

4.  Thereafter, the lung disability service connection issues on appeal should be readjudicated, to include consideration of all evidence added to the record since the RO's last readjudication of these issues.  If any benefits sought are not granted, the appellant and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

